RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                        JAN 15 2015
                            No.

                                                                     AbeS Acosta, CierK

Mark Lynn Milligan                          §     In the Texas Court of

vs.                                         §    Criminal Appeals

The State of Texas                          §     at Austin, Texas




                     On Appeal from the Fifth Court of Appeals
                           in Cause No. 05-12-01537-CR




                        Appellant's Motion to Extend the
              Time for Filing a Petition for Discretionary Review


To the Honorable Judges of said Court:

      Comes now Appellant, and respectfully requests that the time for filing a

Petition for Discretionary Review in the above-styled and numbered cause be

extended. In support of this motion Appellant would show:

      1. On December 30, 2014, Appellant's conviction was affirmed by the Fifth

Court of Appeals in Cause No. 05-12-01537-CR styled Mark Lynn Milligan v. The

State of Texas.


      2. The present deadline for filing a Petition for Discretionary Review is

January 30, 2015. Appellant respectfully requests an extension of time until March
                                                                      FILED IN
                                        !                   COURT OF CRIMINAL APPEALS
                                                                     JAN 15 2015

                                                                 Abel Acosta, Clerk
30,2015.

      3. No previous extension of time has been granted.

      4. Appellant would show the Court that a reasonable explanation exists for the

requested extension. Appellant is currently incarcerated in the TexasDepartment of

Criminal Justice and has limited legal knowledge. Appellant must go to the unit law

library to research and draft, the issues.

      Wherefore, premises considered, Appellant respectfully requests that the time

for filing a Petition for Discretionary Review be extended to March 30, 2015.


                                         Respectfully submitted,


                                             $hxm~
                                         Mark Lynn Milligan, Appellant # 01883403
                                         Scott Unit
                                         6999 Retrieve Road
                                         Angleton, TX 77515-6618

                          CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing motion has been served on the
Dallas County District Attorney's Office, Appellate Division, 133 N. Riverfront
Blvd., LB 19, Dallas, Texas, 75207, by depositing same in the United States Mail,
Postage Prepaid on January _3__, 2015.


                                             lYiJLrvhfc
                                         Mark Lynn Milligan, Appellant